Citation Nr: 0808159	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to December 1941 and from March 1945 to May 
1945.  He died in March 1998.  The appellant is his surviving 
spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision, 
wherein the RO found that the claim of entitlement to service 
connection for the cause of the veteran's death remained 
denied in the absence of new and material evidence.

By history, and in relevant part, in March 2003 the Board 
denied the appellant's claim of entitlement to service 
connection for cause of the veteran's death.  The 
determination became final.  In October 2004, the RO received 
a claim to reopen the matter.  Although the RO did not reopen 
the claim in the January 2005 rating decision, the Board is 
required to consider whether new and material evidence had 
been presented, and then if so, the merits of the claim can 
be considered.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996). 


FINDINGS OF FACT

1.  A March 2003 Board decision denied entitlement to service 
connection for the cause of the veteran's death.

2.  Evidence received since the March 2003 Board decision is 
not new as it is cumulative and duplicative of evidence 
previously considered in the Board's denial.


CONCLUSION OF LAW

Since the Board's March 2003 decision, denying the claim of 
entitlement to service connection for the cause of the 
veteran's death, the evidence received is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 
5103(a), 5103A, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1100, 20.1105 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, 
however, the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It is noted that to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

II.  Analysis 

In the March 2003 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In reaching its decision, the Board 
noted that the cause of the veteran's death, as stated on his 
death certificate, was acute respiratory failure, secondary 
to retained secretion, secondary to pneumonia.  The Board 
then found that before his death the veteran was not service 
connected for any disabilities and there had been no 
demonstration of a service-connected disease or disability 
which hastened, caused or contributed substantially or 
materially to the cause of the veteran's death.

In reaching the determination in March 2003, the Board 
considered the veteran's service records and VA and private 
medical records, to include medical records from the 
following:  records from Drs. P.C., E.C., and V.N.S.M; Dr. 
J.M. of St. Francis Medical Center; a July 1960 medical 
certificate; a January 2004 medical certificate from Dr. 
E.M.C., along with outpatient treatment reports dated from 
1992 to 1996; a letter from Dr. K.L. dated in April 1999; 
medical reports from Queen's Medical Center, the Hawaii 
Hospital, Inc., and VFP-Outpatient Center, Veterans Center; a 
joint affidavit signed by M.M.M., Sr., and F.M.D.; 
prescription notes; medical reports from the Veterans 
Memorial Medical Center; and the Armed Forces of the 
Philippines Medical Center.

Evidence received since the March 2003 decision includes 
copies of the veteran's death certificate; medical reports 
from St. Francis Medical Center; Veterans Memorial Medical 
Center; certification from the Armed Forces of the Philippine 
Army dated in July 1960; Queen's Medical Center; prescription 
notes; a medical letter from Dr. K.L. dated in April 1999; a 
medical report from Dr. P.C. dated in June 2001; medical 
records from Dr. E.C. dated in November 1992; and medical 
records from Dr. J.M. dated in May 1996.  

The Board notes that the evidence received is merely a copy 
of evidence previously considered by the Board in March 2003.  
Thus, it is not new.  The Board further adds that none of 
this evidence is material to the appellant's claim as it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  That is, as determined in 2003, the records do 
not attribute the cause of the veteran's death to service or 
any event of service.  The Board also notes that since the 
March 2003 decision, the appellant has reiterated that the 
veteran was a prisoner of war (POW) in service.  However, 
this contention is not new.  In 1994, it was found that the 
veteran did not qualify as a POW.  Further, to the extent 
that the appellant attributes the cause of the veteran's 
death to service, her statements are not considered competent 
to reopen the claim.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

Given the absence of receipt of any new and material 
evidence, the claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.  The appeal 
is denied.  38 U.S.C.A. §§ 5108, 7104(a); 38 C.F.R. §§ 3.156, 
20.1100.

III.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim of entitlement 
to service connection for the cause of the veteran's death 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of October 2004 and 
November 2004 VA letters.  The RO also notified the appellant 
that in order to reopen her claim she had to submit new 
evidence that was material to the claim.  Additionally, the 
RO requested that the appellant submit any relevant evidence 
in her possession.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, as noted above, the appellant was notified of 
the evidence and information necessary to reopen the claim 
and to establish entitlement to the underlying claim for 
benefit sought in the October and November 2004 letters.

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In this case, the Board finds that 
no error in this regard is present.  Prior to the veteran's 
demise, service connection had not been established for any 
disability, and in any event, the record shows that the 
appellant has had a meaningful opportunity to participate in 
the claims adjudicatory process.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
appellant did not receive a letter outlining the requirements 
of Dingess.  However, since no new disability rating or 
effective date for award of benefits will be assigned, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of the appeal, the appellant submitted 
copies of medical records and statements.  She has not 
referred to any additional, unobtained, available, relevant 
evidence that would substantiate her claim.  

Although VA did not obtain a medical opinion in connection 
with the appellant's claim, the Board finds that VA was not 
under an obligation to obtain a medical opinion.  The 
appellant has not submitted new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  

The Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death; thus, the claim remains final and is not 
reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


